Hunt v Dolgencorp of N.Y., Inc. (2022 NY Slip Op 05490)





Hunt v Dolgencorp of N.Y., Inc.


2022 NY Slip Op 05490


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND CURRAN, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (403/22) CA 21-00854.

[*1]MAKEYIA HUNT, PLAINTIFF-APPELLANT, 
vDOLGENCORP OF NEW YORK, INC., AND 9274 GROUP, INC., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied.